DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to preliminary amendment filed on 11/13/2019.
Claims 1-20 are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s submission of prior art Wang et al (CN-103916903) in view of Kim et al (US 20120155312).
Regarding claim 1, Wang discloses a method for measuring Radio Resource Management (RRM) (Figure 2 and par. 38, “Figure 2  of  a method for measuring reference signal received power), comprising:
sending, by a network device, measurement configuration information to a terminal device (page 4, par. 4 and page 2, par. 3, “The UE receives measurement configuration information sent by the eNB, where the measurement configuration information carries a working frequency point and a measurement reporting condition.” As best understood by Examiner, a network device (eNB) sends configuration information to the UE), the measurement configuration information comprising measurement mode information and/or report mode information (page 4, par. 5, “The first receiving unit is configured to receive the measurement configuration information sent by the evolved base station eNB, where the measurement configuration information carries a working frequency point and a measurement reporting condition, and sends the measurement configuration information to the measurement unit.” Further, on page 5, par. 3 states that “The reporting unit is configured to report, to the eNB, an RSRP value of a first type of neighboring cell that satisfies the measurement reporting condition and an RSRP value of a second type of neighboring cell.”), the measurement mode information being configured to indicate a target measurement mode in which the terminal device performs a RRM measurement based on at least one of a plurality of synchronization signal blocks transmitted in a target broadband component carrier (page 2, par. 4, states that “the UE detects the PSS and SSS of the neighboring cell in the preset time window at the working frequency point, and measures the RSRP value of each neighboring cell according to the detected PSS and SSS;” further, page 7, par. 3, states that “detect a primary synchronization signal PSS and a secondary synchronization signal SSS of a first type of neighboring cell using a first carrier type in a preset time window at a working frequency point, and measure each according to the detected PSS and SSS. The reference signal of a class of neighboring cells receives the power RSRP value;” page 8, par. 2, “the UE may detect the PSS and the SSS of the first type of neighboring cell adopting the first carrier type in a preset time window at the working frequency point. Further, the UE may detect the PSS and the SSS of the first type of neighboring cells according to the predetermined design structure of the PSS and the SSS of the first type of neighboring cells.” Applicant’s “the measurement mode information being configured to indicate a target measurement mode” is interpreted to include the UE detecting the PSS and the SSS of the first type of neighboring cell adopting the first carrier type in a preset time window at the working frequency point),
and the report mode information being configured to indicate a target report mode in which the terminal device reports a measurement result obtained by performing the RRM measurement (page 8, par. 2, states that “the UE may detect the PSS and the SSS of a first type of neighboring cell, and may also detect the PSS and the SSS of multiple first-type neighboring cells. In this step, the UE may measure the RSRP value of each first-class neighboring cell according to the detected PSS and SSS by using various common methods. For example, the UE may directly measure the RSRP value of each of the first type of neighboring cells according to the PSS and the SSS of each of the first type of neighboring cells.” Further, page 8, par. 4, states that “the UE may first determine whether it is necessary to perform RSRP measurement on the second type of neighboring cells adopting the second type of carrier type, when it is determined that When the second type of neighboring cell performs RSRP measurement, step 204 is performed. When it is determined that the second type of neighboring cell does not need to perform RSRP measurement, the UE may directly report the RSRP value of the first type of neighboring cell that meets the measurement reporting condition to the eNB”) based on the at least one of the plurality of synchronization signal blocks (page 3, par. 7 “detecting a primary synchronization signal PSS and a secondary synchronization signal SSS (that is, “at least one of the plurality of synchronization signal blocks”) of a first type of neighboring cell of a first carrier type in a preset time window at the working frequency point, and measuring each of the foregoing according to the detected PSS and SSS Reference signal received power RSRP value of the first type of neighboring cell; further, page 4, par. 5, wherein, “When it is determined that the UE needs to perform RSRP measurement on the second type of neighboring cell that uses the second carrier type, receiving a reference signal of the first type of neighboring cell that uses the first carrier type that meets the measurement reporting condition reported by the UE Receiving a power RSRP value and an RSRP value of the second type of neighboring cell.”).
	Wang does not expressly disclose at least one synchronization signal block transmitted in a broadband component carrier.
	However, in similar endeavor of reporting measurement results for a plurality of component carriers (e.g., Kim’s par. 6), Kim discloses spectrum aggregation (also called a bandwidth aggregation or a carrier aggregation) that supports a plurality of component carriers (se Kim para. 61).
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the measuring and transmission mode of Wang with the mechanisms of Kim of supporting the transmission through multiple carrier components as it is common in the art to use or support carrier aggregation (wideband carrier), also because the spectrum aggregation (or carrier aggregation) supports an increased throughput, prevents an increase of costs due to the introduction of a broadband Radio Frequency (RF), and guarantees compatibility with the existing system, see Kim, para. 61, ll. 2-3).
Regarding claim 2, in the obvious combination, Wang discloses the method according to claim 1, further comprising: determining, by the network device, the target measurement mode according to at least one of the following: whether the plurality of synchronization signal blocks are from co-located network devices, signal propagation characteristics of a plurality of frequency bands corresponding to a plurality of frequency domain locations carrying the plurality of synchronization signal blocks (page 8, par. 4, states that “the UE may first determine whether it is necessary to perform RSRP measurement on the second type of neighboring cells adopting the second type of carrier type, when it is determined that When the second type of neighboring cell performs RSRP measurement, step 204 is performed. When it is determined that the second type of neighboring cell does not need to perform RSRP measurement, the UE may directly report the RSRP value of the first type of neighboring cell that meets the measurement reporting condition to the eNB”) based on the at least one of the plurality of synchronization signal blocks (page 3, par. 7 “detecting a primary synchronization signal PSS and a secondary synchronization signal SSS (that is, “at least one of the plurality of synchronization signal blocks”) and a frequency domain location of a frequency domain resource configured by the network device for the terminal device.
Regarding claim 3, in the obvious combination, Wang discloses the method according to claim 1 [[or 2]], wherein the target measurement mode is one of the following measurement modes that: the RRM measurement is performed based on each of the plurality of synchronization signal blocks, the RRM measurement is performed based on each of a part of the plurality of synchronization signal blocks as indicated by the network device, the RRM measurement is performed based on one synchronization signal block that is selected by the terminal device, and the RRM measurement is performed based on all or a part of the plurality of synchronization signal blocks to obtain one measurement result (page 4, par. 5, wherein, “When it is determined that the UE needs to perform RSRP measurement on the second type of neighboring cell that uses the second carrier type, receiving a reference signal of the first type of neighboring cell that uses the first carrier type that meets the measurement reporting condition reported by the UE Receiving a power RSRP value and an RSRP value of the second type of neighboring cell.”).
Regarding claim 4, in the obvious combination, Wang discloses the method according to claim 3, wherein if the target measurement mode is that the RRM measurement is performed based on all or a part of the plurality of synchronization signal blocks to obtain one measurement result, the one measurement result is an average of a plurality of intermediate measurement results obtained by performing the RRM measurement based on each of all or a part of the plurality of synchronization signal blocks (page 8, par. 4, states that “the UE may first determine whether it is necessary to perform RSRP measurement on the second type of neighboring cells adopting the second type of carrier type, when it is determined that When the second type of neighboring cell performs RSRP measurement, step 204 is performed. When it is determined that the second type of neighboring cell does not need to perform RSRP measurement, the UE may directly report the RSRP value of the first type of neighboring cell that meets the measurement reporting condition to the eNB”).
Regarding claim 5, in the obvious combination, Wang discloses the method according to  claim 1, wherein the target report mode is that all measurement results obtained by performing the RRM measurement based on at least one of the plurality of synchronization signal blocks are reported; or, the target report mode is that one of all measurement results obtained by performing the RRM measurement based on at least one of the plurality of synchronization signal blocks is reported (page 8, par. 2, states that “the UE may detect the PSS and the SSS of a first type of neighboring cell, and may also detect the PSS and the SSS of multiple first-type neighboring cells. In this step, the UE may measure the RSRP value of each first-class neighboring cell according to the detected PSS and SSS by using various common methods. For example, the UE may directly measure the RSRP value of each of the first type of neighboring cells according to the PSS and the SSS of each of the first type of neighboring cells.” Further, page 8, par. 4, states that “the UE may first determine whether it is necessary to perform RSRP measurement on the second type of neighboring cells adopting the second type of carrier type, when it is determined that When the second type of neighboring cell performs RSRP measurement, step 204 is performed. When it is determined that the second type of neighboring cell does not need to perform RSRP measurement, the UE may directly report the RSRP value of the first type of neighboring cell that meets the measurement reporting condition to the eNB”).
Regarding claim 6, in the obvious combination, Wang discloses the method according to  claim 1wherein the configuration information comprises the measurement mode information and the report mode information, and the method further comprises: determining, by the network device, the target report mode according to the target measurement mode (page 3, par. 7 “detecting a primary synchronization signal PSS and a secondary synchronization signal SSS (that is, “at least one of the plurality of synchronization signal blocks”) of a first type of neighboring cell of a first carrier type in a preset time window at the working frequency point, and measuring each of the foregoing according to the detected PSS and SSS Reference signal received power RSRP value of the first type of neighboring cell; further, page 4, par. 5, wherein, “When it is determined that the UE needs to perform RSRP measurement on the second type of neighboring cell that uses the second carrier type, receiving a reference signal of the first type of neighboring cell that uses the first carrier type that meets the measurement reporting condition reported by the UE Receiving a power RSRP value and an RSRP value of the second type of neighboring cell.”).
Regarding claim 7, in the obvious combination, Wang discloses the method according to  claim 1, wherein sending the measurement configuration information to the terminal device comprises one of the following:
sending broadcast signaling to the terminal device, wherein the broadcast signaling comprises the measurement configuration information; [[or,]] sending radio resource control (RRC) signaling to the terminal device, wherein the RRC signaling comprises the measurement configuration information (page 4, par. 4 and page 2, par. 3, “The UE receives measurement configuration information sent by the eNB, where the measurement configuration information carries a working frequency point and a measurement reporting condition.” page 4, par. 5, “The first receiving unit is configured to receive the measurement configuration information sent by the evolved base station eNB, where the measurement configuration information carries a working frequency point and a measurement reporting condition, and sends the measurement configuration information to the measurement unit.”; [[or,]] and sending downlink control information (DCI) to the terminal device, wherein the DCI comprises the measurement configuration information.
Regarding claim 8, in the obvious combination, Wang discloses the method according to  claim 1, wherein the RRM measurement comprises a measurement of reference signal receiving power (RSRP) Figure 2 and page 2, par. 4, “the UE detects the PSS and the SSS of the neighboring cell in the preset time window at the working frequency point, and measures the RSRP value of each neighboring cell according to the detected PSS and the SSS.”)
Claim 9 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Wang, page 5, par. 6, when determining that the UE needs to perform RSRP measurement on a second type of neighboring cell that uses the second carrier type).
Claim 10 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
Claim 10 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
Claim 11 contains subject matter similar to claim 3, and thus, is rejected under similar rationale.
Claim 12 contains subject matter similar to claim 4, and thus, is rejected under similar rationale.
Claim 13 contains subject matter similar to claim 5, and thus, is rejected under similar rationale.
Claim 14 contains subject matter similar to claim 6, and thus, is rejected under similar rationale.
Claim 15 contains subject matter similar to claim 7, and thus, is rejected under similar rationale.
Claim 16 contains subject matter similar to claim 8, and thus, is rejected under similar rationale.
Claim 17 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Wang, Figure 5, an evolved base station. Figure 4, a user equipment).
Claim 18 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
Claim 19 contains subject matter similar to claim 3, and thus, is rejected under similar rationale.
Claim 20 contains subject matter similar to claim 4, and thus, is rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160044615 to Bashar et al: Supporting the incorporation of a Primary Synchronization Signal (PSS) and/or a Secondary Synchronization Signal (SSS) within in a New Carrier Type (NCT) for a Component Carrier (CC).
US 9681325 to Chen et al: Channel and interference measurement in long term evolution (LTE)/LTE-Advanced (LTE-A) networks including unlicensed spectrum is discussed in which a user equipment (UE) detects a reference signal from a serving base station.
US 20150312789 to You et al: Receiving a measurement subframe pattern for a neighbor cell and a measurement timing configuration for a discovery signal; selecting at least one or more subframes to perform the measurement based on both of the measurement subframe pattern and the measurement timing configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846.  The examiner can normally be reached on 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIO R PEREZ/Primary Examiner, Art Unit 2644